DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of Group I in the reply filed on January 24, 2022 is acknowledged.

Claims
Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 18 is a relative term which renders the claim indefinite. The term “high” bioavailability is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 


Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 10-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al. (US 2007/0116777).
Schwarz et al. disclose a pharmaceutical preparation comprising menthyl ester of indomethacin (MEI) as an active ingredient (Abstract). The compositions are used to treat inflammation of the eye. The composition may comprise micelles, nanoparticles, nanocapsules, niosomes and/or liposomes comprising menthyl ester of indomethacin (paragraph 0027). The compositions comprise medium chain triglycerides (also a class of lipids), lecithin, poloxamers, polysorbates, alcohol, glycerin and water (see TABLE 3). An emulsion comprises MEI, lecithin and MCT oil (meeting capric acid and caprylic acid) (Example 6). These compositions meet the limitations of the instant claims. In regards to claim 18, Example 5-1 comprises orally acceptable components and therefore is suitable to be an oral composition. Example 5-1 also comprises MEI and a pharmaceutically acceptable carrier and therefor should have “high” bioavailability.  


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2005/0037073) in view of Schwarz et al. (US 2007/0116777).
Schwarz discloses delivery method and product for enhancing the bioavailability of an active ingredient. The product is an oral composition and the active ingredient includes indomethacin (EXAMPLE 4). The compositions comprise a lipid phase and includes medium chain triglycerides (MCT and capric/caprylic glycerides) (paragraph 0040). A solid self-emulsifying pharmaceutical of indomethacin comprises indomethacin, MCT oil, glycerol monolaurate, and Tyloxapol. When the compositions are prepared, ethanol is used meeting claim 13. 
Schwarz differs from the instant claims insofar as it does not disclose the indomethacin is a menthyl ester of indomethacin. 
Schwarz et al. disclose that indomethacin is practically insoluble in water. Solubility in water media improves with increased pH, but the produced solution of indomethacin salt is very unstable and degrades quickly, forming inactive compounds. Additionally, either indomethacin itself or sodium salt of indomethacin are highly irritating to mucous surfaces, causing stinging and burning sensations. Furthermore, extended use almost definitely produces ulceration (paragraph 0004).  In order to decrease such irritation, different derivatives of indomethacin have been explored (paragraph 0005). Menthyl ester of indomethacin (MEI) decreases the negative side effects of indomethacin or indomethacin salts (paragraph 0013).
It would have been obvious to one of ordinary skill in the art prior to the time the application was filed to have used menthyl ester of indomethacin in place of 
In regard to claim 18, a menthyl ester of indomethacin has improved solubility. Therefore, one of ordinary skill in the art would reasonably conclude that when used in place of indomethacin, it will have a “high” bioavailability in oral administration to mammals.  

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 10-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,097,646. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a pharmaceutical composition comprising a menthyl ester of indomethacin and a pharmaceutical carrier. The instant claims are genus claims insofar as the instant independent claim 2 does not recite a specific type of pharmaceutical. The instant claims are obvious over the patented claims because they are both pharmaceutical compositions. Regarding instant claim 18, patented claim 1 is generic insofar as it . 

Conclusion
Claims 2, 10-16 and 18 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612